DETAILED ACTION
This action is pursuant to the claims filed on 10/11/2019. Claims 1-20 are pending. A first action on the merits of claims 1-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Specification
The disclosure is objected to because of the following informalities: Paragraph [0049] of the specification recites “An attachment bond … is at least 1 nanonewton per square meter (nN/nm2)”.  The units ‘nN/nm2’ are a typo and should read nN/m2 to follow the disclosure of 1 nanonewton per square meter.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“a wireless module configured to transmit a signal” in claim 12. This limitation will be interpreted to be the hardware necessary to transmit signals as described in paragraphs [0034-0040] of the applicant’s specification.
“a power module configured to supply electrical energy” in claim 12. This limitation will be interpreted as a battery as disclosed in [0044] of the applicant’s specification.
“a wireless receiver configured to communicate with each of the wireless electrode patches to receive at least the signal” in claim 12. This limitation will be interpreted as a controller with corresponding hardware to receive wireless signals as disclosed in paragraphs [0060-0074] of the applicant’s specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “wherein the protrusions are formed from a material comprising thermoplastic elastomer … hybrid thermoplastic polyurethane (TPU) and a fully crosslinked silicone rubber, liquid silicone rubber.” It is unclear if the applicant intends to claim that the protrusions are formed from a combination of all 6 materials claimed or if the applicant is attempting to claim the protrusions are formed from at least one of the six recited materials. For examination purposes this limitation will be interpreted to read “wherein the protrusions are formed from a material comprising thermoplastic elastomer … hybrid thermoplastic polyurethane (TPU) and a fully crosslinked silicone rubber, or liquid silicone rubber” in view of the applicant’s specification. 
Claim 11 recites “an attachment bond … is at least 1 nN/nm2”. The examiner notes paragraph [0049] of the applicant’s specification recites “an attachment bond … is at least 1 nanonewton per square meter (nN/nm2).” It is unclear if the applicant intends for the claim to read as 1 nanonewton per square meter or 1 nanonewton per square nanometer. The examiner notes that 1 nanonewton per square nanonewton converts to 1 billion newtons per square meter, 
Claim 12 recites the limitation “each of the wireless electrode patches comprising a sensor configured to detect a medical characteristic of a subject … and a housing configured to support an electrode”. The recitation of ‘a sensor’ and ‘an electrode’ is unclear. It is unclear if the applicant intends for the sensor and the electrode to be the same structure or if the electrode is intended to be interpreted as a second sensor configured to detect a medical characteristic of a subject. For examination purposes, the electrode will be interpreted as a second sensor. Claims 13-20 inherit this deficiency.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 is/are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office
Claim 1 recites “wherein the protrusions facilitate attachment of the health patch to the skin of the subject.” This limitation positively recites the human body. For examination purposes, this limitation will be interpreted to read “wherein the protrusions are configured to facilitate attachment of the health patch to the skin of the subject.” Claims 2-11 inherit this deficiency.
Claim 11 recites “an attachment bond between the non-conductive surface and the skin of the subject is at least 1 nN/nm2”. This limitation positively recites the human body.  For examination purposes this limitation will read “wherein the non-conductive surface is configured to have an attachment bond of at least 1 nN/nm2 with the skin of the subject”.
Claim 12 recites “wherein the protrusions facilitate attachment of the housing to the skin of the subject.” This limitation positively recites the human body. For examination purposes, this limitation will be interpreted to read “wherein the protrusions are configured to facilitate attachment of the housing to the skin of the subject.” Claims 13-20 inherit this deficiency.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/604,358 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the reference claims.

Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16/604,358 in view of Moon (NPL: Moon, et. al., “Rational Design and Enhanced Biocompatibility of a Dry Adhesive Medical Skin Patch”, year: 2011).
Regarding claim 11, the reference application (reference claim 11) teaches all of the limitations of instant claim 11 except for an attachment bond between the non-conductive surface and the skin of the subject is at least 1 nN/m2. 
In related prior art, Moon teaches a similar health patch (Fig 1) wherein an attachment bond between the non-conductive surface and the skin of the subject is at least 1 nN/m2 (Pg 3949, right column discloses an attachment bond of ~1.3 N/cm2 which converts to 13000 N/m2). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the health patch of the reference application in view of Moon to incorporate the protrusions of moon capable of providing an attachment bond of at least 1 nN/m2. Doing so would would be obvious to one of ordinary skill in the art to advantageously provide a dry adhesive that offers a sufficient adhesive bond pressure, has repeatable and restorable adhesion, is less affected by surface contamination, oxidation, and other environmental stimuli, and provides better biocompatibility by providing ventilation of air and skin residues with minimal contact with potentially irritating chemical species (Pg 3949 left column).
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Moon (NPL: Moon, et. al., “Rational Design and Enhanced Biocompatibility of a Dry Adhesive Medical Skin Patch”, year: 2011).
Regarding claim 1, Moon teaches a health patch (patch of Fig 1b) comprising a non-conductive surface configured to be disposed adjacent to skin of a subject (Fig 1 and Pg 3949 left column, disclose non-conductive surface of PDMS material), the non-conductive surface comprising a pattern of non-conductive microstructures defining protrusions and recesses (Fig 1, pattern of ‘microhairs’ or microstructures define protrusions and recesses), wherein the protrusions facilitate attachment of the health patch to the skin of the subject (Pg 3949 disclosing function of non-conductive microstructures to improve adhesion to skin).
Regarding claim 2, Moon further teaches wherein the protrusions comprise a plurality of polymeric hair-like fibers (Fig 1, ‘microhairs’).
Regarding claim 3, Moon further teaches wherein the protrusions are formed from a material excluding conductive carbon nanotubes and graphene 
Regarding claim 4, Moon further teaches wherein the protrusions are formed from a material excluding conductive carbon nanotubes (Pg 3949 discloses protrusions as being made of PDMS).
Regarding claim 5, Moon further teaches wherein the protrusions are formed from a material excluding graphene (Pg 3949 discloses protrusions as being made of PDMS).
Regarding claim 6, Moon further teaches wherein the protrusions are formed from a material comprising thermoplastic elastomer, thermoplastic polyurethane, silicone, hybrid thermoplastic polyurethane (TPU) and a fully crosslinked silicone rubber, liquid silicone rubber(Pg 3949 discloses protrusions as being made of PDMS; Examiner notes PDMS belongs to the silicone ‘family’).
Regarding claim 8, Moon further teaches wherein the protrusions facilitate attachment without a chemical adhesive (Pg 3949 discloses adhesion without chemical moieties).
Regarding claim 11, Moon further teaches wherein an attachment bond between the non-conductive surface and the skin of the subject is at least 1 nN/m2 (Pg 3949, right column discloses an attachment bond of ~1.3 N/cm2 which converts to 13000 N/m2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Lindsay (U.S. PGPub No. 2005/0148984).
Regarding claim 7, Moon teaches the device of claim 1 as stated above.
Moon fails to teach wherein the protrusions are formed from a material excluding polydimethylsiloxane (PDMS).
In related prior art, Lindsay teaches a similar device wherein a non-conductive surface comprises a pattern of non-conductive microstructures defining protrusions and recesses to facilitate attachment to a skin of a subject (Fig 2, microhairs 32 of adhesive material 30; [0046] disclosing adhesive material 30 being capable of adhering to a mammalian skin) wherein the protrusions are formed from a material excluding polydimethylsiloxane (PDMS) .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Toth (U.S. PGPub No. 2015/0351690).
Regarding claim 9, Moon teaches the device of claim 1 as stated above. 
Moon fails to teach wherein a microneedle is disposed adjacent the non-conductive surface.
In related prior art, Toth teaches a similar health patch (Fig 2a) wherein an electrode feature includes a microneedle ([0034]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Moon in view of Toth to incorporate a microneedle feature such that a microneedle is disposed adjacent the non-conductive surface to arrive at the device of claim 9. Doing so would be obvious to one of ordinary skill in the art to yield the predictable advantage of improving electrical connection between the electrode and the skin of the subject (Toth [0034]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Nabutovsky (U.S. PGPub No. 2015/0273215).
Regarding claim 10, Moon teaches the device of claim 1 as stated above. Moon further teaches wherein the health patch has a biomedical bandage adjacent to the non-conductive surface (Fig 1b and description disclosing biomedical bandage). 
Moon fails to explicitly teach wherein the biomedical bandage is absorbent.
In related prior art, Nabutovsky teaches a similar health patch (Fig 8 patch 700) including an absorbent bandage material ([0051]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bandage material of Moon in view of Nabutovsky to incorporate an absorbent bandage material to arrive at the device of claim 10. Doing so would have been obvious to one of ordinary skill in .
Claims 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toth in view of Moon.
Regarding claim 12, Toth teaches a health monitoring system (system of Figs 1b and 6) consisting of: a plurality of wireless electrode patches (Fig 1b, patch/module pairs 150a-e; Fig 2b shows clear structure of patch/module pair defined by 225 and 235), each of the wireless electrode patches comprising a sensor configured to detect a medical characteristic of a subject (Fig 2b electrode 255a), a wireless module configured to transmit a signal indicative of the detected medical characteristic (Fig 6, each module 601 and 605 of each patch/module pair has an antenna for wireless communication as disclosed in [0334]), a power module configured to supply electrical energy to one or more of the sensor and the wireless module (Fig 6, each module 601 and 605 of each patch/module pair has power block), and a housing configured to support an electrode (Fig 2b, substrate 245 housing electrode 255b), the housing comprising a surface configured to be disposed adjacent to skin of a subject (Fig 2b, substrate 245 configured to be adjacent to skin), and a wireless receiver (Fig 6 host device 610, [0015]) configured to communicate with each of the wireless electrode patches to receive at least the signal indicative of the detected medical characteristic (Fig 6 and [0015], wireless communication 615, 620, 625).
Toth fails to teach wherein the surface comprising a pattern of microstructures defining protrusions and recesses, wherein the protrusions facilitate attachment of the housing to the skin of the subject.
In related prior art, Moon teaches a similar health monitoring system (Fig 1, biomedical bandage with electrode for wireless communication with personal terminal) wherein a similar skin adjacent surface of the housing comprises a pattern of microstructures defining protrusions and recesses (Fig 1 microhairs define protrusions and recesses), wherein the protrusions facilitate attachment of the housing to the skin of the subject (Pg 3949 disclose structure of microhairs facilitating dry adherence to skin). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive of the wireless electrode patches of Toth in view of Moon to incorporate the pattern of microstructures defining protrusions and recesses to facilitation attachment to the skin to arrive at the system of claim 12. Providing the pattern of microstructures would be obvious to one of ordinary skill in the art to advantageously provide an adhesive that has repeatable and restorable adhesion, is less affected by surface contamination, oxidation, and other environmental stimuli, and provides better biocompatibility by providing ventilation of air and skin residues with minimal contact with potentially irritating chemical species (Pg 3949 left column).
Regarding claims 13-19, the Toth/Moon combination teaches the system of claim 12 as stated above. 
Moon further teaches wherein the protrusions comprise a plurality of polymeric hair-like fibers (Fig 1, ‘microhairs’); wherein the protrusions are formed from a material excluding conductive carbon nanotubes and graphene (Pg 3949 discloses protrusions as being made of PDMS); wherein the protrusions are formed from a material excluding conductive carbon nanotubes (Pg 3949 discloses protrusions as being made of PDMS); wherein the protrusions are formed from a material excluding graphene (Pg 3949 discloses wherein the protrusions are formed from a material comprising silicone (Pg 3949 discloses protrusions as being made of PDMS; Examiner notes PDMS belongs to the silicone ‘family’); wherein the protrusions facilitate attachment without a chemical adhesive (Pg 3949 discloses adhesion without chemical moieties). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive of the wireless electrode patches of Toth in view of Moon to incorporate the pattern of microstructures comprising PDMS defining protrusions and recesses to facilitation attachment to the skin without a chemical adhesive and excluding conductive carbon nanotubes and graphene to arrive at the system of claims 13-19. Providing the pattern of microstructures would be obvious to one of ordinary skill in the art to advantageously provide an adhesive that has repeatable and restorable adhesion, is less affected by surface contamination, oxidation, and other environmental stimuli, and provides better biocompatibility by providing ventilation of air and skin residues with minimal contact with potentially irritating chemical species (Pg 3949 left column).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toth in view of Moon as applied to claim 12, and in further view of Wang (U.S. PGPub No. 2011/0160601).
Regarding claim 20, the Toth/Moon combination teaches the system of claim 12 as stated above.
Toth/Moon fails to teach wherein the surface of the housing defines an aperture, and wherein at least a portion of the sensor is disposed in the aperture.
In related prior art, Wang teaches a similar health monitoring system () wherein the surface of the housing of a similar electrode patch defines an aperture (Fig 2b, aperture 12 , and wherein at least a portion of the sensor is disposed in the aperture (Fig 2b, snap connector 15 of electrode 16 is disposed in aperture 12). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor and housing of Toth in view of Moon and Wang to incorporate the snap aperture and corresponding snap electrode as taught by Wang to arrive at the system of claim 20. Doing so would be obvious to one of ordinary skill in the art as the use of snap connector electrodes is well-known in the art to yield the expected results of a sensor capable of acquiring signals to detect a medical characteristic ([0042]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ADAM Z MINCHELLA/Examiner, Art Unit 3794